Case 0:19-cv-61080-FAM Document 13 Entered on FLSD Docket 07/12/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Miami Division
Case Number: 19-61080-CIV-MORENO
JALINE FENWICK,

Plaintiff,
VS.
FLORIDA PET RETAILERS, INC. &

POOCHES OF PINES, INC., d/b/a PETLAND
PEMBROKE PINES,

Defendants.
/

 

ORDER GRANTING MOTION TO STAY AND
PLACING MATTER IN CIVIL SUSPENSE FILE

THIS CAUSE came before the Court upon Parties’ Joint Motion to Continue Trial and
Pre-Trial Deadlines (D.E. 11), filed on June 27, 2019.

Plaintiff has filed a putative class action complaint alleging a violation of the Telephone
Consumer Protection Act, which prohibits sending texts by way of an automated telephone
dialing system, without the consent of the recipient. The Federal Communications Commission
is currently seeking comment on what constitutes an automatic telephone dialing system, which
would clarify the definition. This case will turn on whether the Defendants used an automatic
telephone dialing system to send prohibited text messages. Accordingly, it is

ADJUDGED that Defendant’s motion to stay is GRANTED consistent with this Court’s
order in Secure v. Ultimate Fitness Group, LLC, No. 18-20483-CIV-MORENO (S.D. Fla. Mar.
18, 2019) (staying similar action pending the decision of the Federal Communications

Commission). It is also:
Case 0:19-cv-61080-FAM Document 13 Entered on FLSD Docket 07/12/2019 Page 2 of 2

ADJUDGED that:

I. The Clerk of this Court shall mark this cause as closed for statistical purposes and
place the matter in a civil suspense file.

I. The Court shall retain jurisdiction and the case shall be restored to the active
docket upon motion of a party if circumstances change so that this action may
proceed to final disposition.

Il. This order shall not prejudice the rights of the parties to this litigation.

IV. Plaintiff SHALL notify the Court by October 23, 2019, and every three months
thereafter of the current status of the proceedings and when this action is ready to

proceed.

“x
DONE AND ORDERED in Chambers at Miami, Florida, this _/ [P of July 2019.

 

Copies furnished to:

Counsel of Record
